Appellant was convicted of gaming, and fined $10.
Appellant insists that the evidence is not sufficient to support the information, charging the "unlawful playing of a game with cards" not at a private residence. The only witness introduced on the trial testified, "We all met around and decided to have some fun and rounded up at the schoolhouse, and had a little game of poker." Poker is defined to be a game with cards — see Webster Dictionary. We think this testimony supports the allegations of the indictment. The judgment is affirmed.
Affirmed.